DETAILED ACTION

	This rejection is in response to Amendments filed on 09/30/2020.
	Claims 12-16, 18-27, 29-31, and 35-36 are currently pending and have been examined.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 09/30/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to prior art in light of the current amendments have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s arguments on page 11 of remarks filed on 09/30/2020 that Manley fails to teach the promotion identifier associated with the specific promotion and a pre-selected RTB validation code associated with a particular consumer profile in the RTB message, Examiner respectfully disagrees.
Manley is not only limited to a PIN being included in a reply message to the promotion or offer in a message as displayed in FIG. 7, because in an alternative messaging example, a PIN and keyword associated with the offer is included in the reply message for the offer (Manley, [0029-0037]). 
Applicant is directed to the rejection below.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16, 18-27, 29-31, and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitation in claims 12 and 23: 
a promotion identifier configured to be unique to the specific promotion and the at least one particular option of the specific promotion…,
populate a RTB reply message with the promotion identifier that identifies the specific promotion and the at least one particular option of the specific promotion…,
receive, via the second electronic communication channel, the RTB reply message, from the sender device, comprising two different elements, the two different elements being (1) the promotion identifier associated with the specific promotion…,
rendering said claims indefinite because it is unclear if “a promotion identifier configured to be unique to the specific promotion and the at least one particular option of the specific promotion…” is the same or different from “the promotion identifier that identifies the specific promotion and the at least one particular option of the specific promotion…” and “the promotion identifier associated with the specific promotion…” 
	All dependent claims inherit the same deficiencies as the independent claims. 
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12, 14-23, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Manley et al. (Pub. No.: US 2012/0030048A1, hereinafter “Manley”) in view of Lindenberg (Pub. No.: US 2013/0275264 A1, hereinafter “Lindenberg”).

Regarding claim 12 
Manley discloses an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least (Manley, Fig. 1, paragraph [0020]: the flash sale system is one more server computers (with known components such as one or more processors, memory, connectivity, an 
generate a plurality of reply to buy (RTB) prompts, each configured for transmission in a single electronic communication via a first electronic communication channel, each RTB prompt …and comprising a promotion identifier configured to be unique to the specific promotion …and identify the specific promotion … (Manley, [0004]: special promotions that are offered in a limited quantity; Fig. 2, paragraph [0021]: flash sales such as promotions are generated and presented as a SMS message prompt to a user device; paragraph [0025], FIG. 7 is an example of a RTB prompt message to a user; FIG. 7, paragraph [0041]: offer includes limited quantity for a specific promotion for a board game; [0031]: keyword is associated with the offer; and [0020]);
receive, 
authenticate the pre-selected RTB validation code via a comparison to stored data in the particular consumer profile (Manley, paragraph [0026-0027]: transaction method include two-tiered authentication mechanism, the first tier is validating the requesting address, second tier is validating the User entered Secure PIN against the stored Security Token; [0023]; see at least paragraph [0032] and claim 7); 
upon authentication of the pre-selected RTB validation code, retrieve promotional details based on the promotion identifier, and associate the RTB reply message with a recipient identifier indicative of a recipient device (Manley, paragraph [0031]: user receives message with offer and keyword associated with offer; paragraph [0032]: user replies with message including personalized Secure Buying PIN associated with their User account and the Keyword provided in the message; [0033-0034]: pin and keyword in reply message are validated; [0035-0037]: successful PIN and Keyword validation causes payment authorization which is released to the user); 
and cause the transmission of a purchase order message to the recipient device (Manley, FIG. 7, paragraph [0041]: FIG. 7, transaction confirmation message; paragraph [0036]: authorize transaction). 
Manley does not explicitly disclose:
each RTB prompt being associated with at least one particular option of a specific promotion and comprising a promotion identifier configured to be unique to …. and the at least one particular option of the specific promotion and 
identify … and the at least one particular option of the specific promotion
and a selectable link, the selectable link comprising information identifying a second electronic communication channel and, upon selection, configured to initiate a particular message application on a sender device associated with transmission of messages via the second electronic communication channel, 
and populate a RTB reply message with the promotion identifier that identifies the specific promotion and the at least one particular option of the specific promotion; 
and cause the transmission of the RTB prompt via the first electronic communication channel.
However, Lindenberg teaches that it is known to include:
each RTB prompt being associated with at least one particular option of a specific promotion and comprising a promotion identifier configured to be unique to …. and the at least one particular option of the specific promotion and identify … and the at least one particular option of the specific promotion (Lindenberg, [0027]: uniquely identifiable short-code represents a single product and identifies the product and specific metrics of the product; [0028]: short code based on size or color of item;  [0053]: prompt user to reply with short-code of a specific product based on a specific color for the item);
and a selectable link, the selectable link comprising information identifying a second electronic communication channel and, upon selection, configured to initiate a particular message application on a sender device associated with 
and cause the transmission of the RTB prompt via the first electronic communication channel (Lindenburg, [0037]: send communication identifying short code via email to processing server; [0038]: pre-populated e-mail including the short-code; [0039]: processing server receives the communication from the user in response to short-code).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention, as taught by Manley with Lindenberg with the aforementioned limitations such a modification would be predictable. Manley would continue to teach that the promotion identifier is unique to the specific promotion of the RTB prompt as well as an RTB reply message except now the promotion identifier is configured to also be unique to at least one particular option of the specific promotion and the RTB reply message is populated with the promotion identifier based on selection of a link and the prompt is transmitted. This is a predictable result of the combination. 


Regarding claim 14 
The combination of Manley and Lindenberg teaches the apparatus of claim 12, as well as:
wherein the at least one memory and the computer program code are further configured to: receive an RTB confirmation message from the recipient device in response to transmission of the RTB purchase order message; and cause a transmission of the confirmation message to the sender device (Manley, paragraph [0041]: FIG. 7  The transaction complete user interface may show: “Congratulations! You responded just in time! Your purchase of Family Guy Life was successful and ready to ship; see at least FIG. 4, paragraph [0027]). 

Regarding claim 15 
The combination of Manley and Lindenberg teaches the apparatus of claim 12, as well as:
wherein the at least one memory and the computer program code are further configured to: assign a first transaction address to a sender device and a second transaction address to a recipient device (Manley, paragraph [0022]: Initially, a user interface (132) for collection of user data (138), persistent payment data in a secure storage mechanism (134), and generation of a security token that associates the persistent payment information with a Secure PIN and the User's phone number (136) via a SHA-256 HASH value is presented to the user. The user data is stored encrypted in the data storage 120 of the system (140). The data gathered is secured via AES symmetric encryption protocols, utilizing a secret key. The secure PIN is utilized by the system 102 to perform a real-time unlocking of the payment data. This unlocking is done on a transactional basis, and can only be done on validation of the Security Token and PIN. The authentication token is preferably related to an SMS-capable user computing device associated with a single user; paragraph [0026]: The PIN Validation process of the Transaction Method is a two-tiered authentication mechanism. The first tier is validating the requesting address, in this case the User's 10-digit user computing device phone number. The second tier is validating the User entered Secure PIN against the stored Security Token, which as mentioned 166). If the particular transaction is still available, the transaction is unlocked, the User's payment information is temporarily available through a PCI compliant partner and a funding request is made of the payment gateway (168) that processes the transaction based on a credit card that the user has on file with the payment gateway; see at least FIG. 7, paragraph [0041]); 
associate the message from the sender device with the first transaction address (Manley, paragraph [0022]: Initially, a user interface (132) for collection of user data (138), persistent payment data in a secure storage mechanism (134), and generation of a security token that associates the persistent payment information with a Secure PIN and the User's phone number (136) via a SHA-256 HASH value is presented to the user. The user data is stored encrypted in the data storage 120 of the system (140). The data gathered is secured via AES symmetric encryption protocols, utilizing a secret key. The secure PIN is utilized by the system 102 to perform a real-time unlocking of the payment data. This unlocking is done on a transactional basis, and can only be done on validation of the Security Token and PIN. The 
and wherein causing the transmission of the purchase order message to the recipient device uses the first transaction address (Manley, paragraph [0027]: Returning to FIG. 4, if the PIN Validation fails, the account holder is issued a corresponding message (162) and returned to the acceptance process (154). If a successful PIN Validation occurs, then the flash sales system confirms that the particular transaction is still available (e.g., within the time limits, not out of stock, etc.) If the particular transaction is not available, a message is sent to the user (166). If the particular transaction is still available, the transaction is unlocked, the User's payment information is temporarily available through a PCI compliant partner and a funding request is made of the payment gateway (168) that processes the transaction based on a credit card that the user has on file with the payment gateway. The stored persistent payment data is authorized and the system determines if the funds were approved/transaction accepted (170). If the funds were not approved, then a message is sent explaining the payment problem (172). If the funds were approved, the system determines if it is a service or product fulfillment (173) and an acknowledgement is sent to the user (178). If it is a product fulfillment, the system performs logistics and fulfillment tracking (174), the transaction is complete and the tracking information is sent to the user (176) via email or text message. If it is a service fulfillment, the system generates an electronic 180) and the voucher is sent to the user (182) via email or text message; see at least paragraph [0033]). 

Regarding claim 16 
The combination of Manley and Lindenberg teaches the apparatus of claim 15, as well as:
wherein the at least one memory and the computer program code are further configured to: associate the RTB confirmation message with the second transactional address; and wherein causing the transmission of the RTB confirmation message to the sender device uses the second transaction address (Manley, FIG.4, paragraph [0027]: Returning to FIG. 4, if the PIN Validation fails, the account holder is issued a corresponding message (162) and returned to the acceptance process (154). If a successful PIN Validation occurs, then the flash sales system confirms that the particular transaction is still available (e.g., within the time limits, not out of stock, etc.) If the particular transaction is not available, a message is sent to the user (166). If the particular transaction is still available, the transaction is unlocked, the User's payment information is temporarily available through a PCI compliant partner and a funding request is made of the payment gateway (168) that processes the transaction based on a credit card that the user has on file with the payment gateway. The stored persistent payment data is authorized and the system determines if the funds were approved/transaction accepted (170). If the funds were not approved, then a message is sent explaining the payment problem (172). If the funds were approved, the system determines if it is a service or product fulfillment (173) and an acknowledgement is sent to the 178). If it is a product fulfillment, the system performs logistics and fulfillment tracking (174), the transaction is complete and the tracking information is sent to the user (176) via email or text message. If it is a service fulfillment, the system generates an electronic voucher for the service (180) and the voucher is sent to the user (182) via email or text message). 


Regarding claim 18 
The combination of Manley and Lindenberg teaches the apparatus of claim 12, as well as:
wherein the at least one memory and the computer program code are further configured to: determine relevant promotions; and wherein the RTB identifier is associated with at least one relevant promotion (Manley, paragraph [0038]: FIG. 5 illustrates a method 200 for selecting a product interest and related interests by the user of the system. In particular, when a user registers with the system, the system determines the products and services in which the user is interested. To accomplish this, the user selects his/her interests (202), such as cars, sports, etc. and then the system determines, for each selected interest, if the interest has child interests (204) and add those child interests to complete the one or more interests of the user for the deals. For example, the interests may be Electronics, Housewares, Fashion, Software and Tickets (although the system is not limited to any particular types of products/services that are represented by the interests). Examples of the child interests (for the exemplary interests above) may be: Electronics→Home Theater→Audio Equipment; Housewares→Cutlery; Fashion→Shoes→Men→Casual; Software→Anti-Virus/Spyware; and Tickets→Phoenix→Sports→Pro Football; paragraph [0022]: During the process, the business logic and presentation tier of the flash sale system 102perform the processes described below. Initially, a user interface (132) for collection of user data (138), persistent payment 134), and generation of a security token that associates the persistent payment information with a Secure PIN and the User's phone number (136) via a SHA-256 HASH value is presented to the user; see at least paragraph [0019]). 

Regarding claim 19 
The combination of Manley and Lindenberg teaches the apparatus of claim 12, as well as:
wherein the message from the sender device is an RTB reply message indicative of selection promotion associated with the RTB prompt (Manley, FIG.7, paragraph [0041]). 

Regarding claim 20 
The combination of Manley and Lindenberg teaches the apparatus of claim 12, as well as:
wherein causing the transmission of the RTB prompt comprises transmitting an RTB message (Manley, paragraph [0031]: 1. An account holder or User receives a message containing item(s) or offer(s) available for purchase through the System and a provided Keyword associated with the item(s) or offer(s); see at least FIG. 7, paragraph [0041]). 

Regarding claim 21 
The combination of Manley and Lindenberg teaches the apparatus of claim 20, as well as:
wherein the RTB message comprises a RTB message address based on the RTB identifier (Manley, paragraph [0031]: 1. An account holder or User receives a message containing item(s) or offer(s) available for purchase through the System and a provided Keyword associated with the item(s) or offer(s); paragraph [0032]: 2. If the account holder or User chooses to purchase the item received, they must respond to the message using a personalized Secure Buying PIN associated with their User account and the Keyword provided in the message; see at least paragraphs [0033], [0034], and FIG. 7, paragraph [0041]). 

Regarding claim 22 
The combination of Manley and Lindenberg teaches the apparatus of claim 12, as well as:
wherein the RTB identifier is further based on a consumer identifier (Manley, paragraph [0034]: 4. PIN Validation of the Transaction Method is a two-tiered authentication mechanism. The first tier is validating the requesting address, in this case the User's 10-digit Cellular Phone number. The second tier is validating the User entered Secure PIN against the stored Security Token, which as mentioned above comprises a SHA-256 Hash Value of the Secure PIN and Cellular Phone Number; paragraph [0022]: During the process, the business logic and presentation tier of the flash sale system 102perform the processes described below. Initially, a user interface (132) for collection of user data (138), persistent payment data in a secure storage mechanism (134), and generation of a security token that associates the persistent payment information with a Secure PIN and the User's phone number (136) via a SHA-256 HASH value is presented to the user). 

Regarding claim 23
Claim 23 is substantially similar to claim 12 and is rejected under similar grounds. Regarding claim 25 
Claim 25 is substantially similar to claim 14 and is rejected under similar grounds. Regarding claim 26
Claim 26 is substantially similar to claim 15 and is rejected under similar grounds. Regarding claim 27
Claim 27 is substantially similar to claim 16 and is rejected under similar grounds. 
Regarding claim 29
Claim 29 is substantially similar to claim 18 and is rejected under similar grounds.  

Regarding claim 30 
Claim 30 is substantially similar to claim 19 and is rejected under similar grounds. 
Regarding claim 31
Claim 31 is substantially similar to claim 20 and is rejected under similar grounds.


Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Manley and Lindenberg as applied to claim 1 above, and further in view of Wright et al. (US 2007/0156621 A1, hereinafter “Wright”).
Regarding claim 13 
The combination of Manley and Lindenberg teaches the apparatus of claim 12, as well as:
wherein the at least one memory and the computer program code are further configured to: receive discretionary data, electronic marketing data, and communications channel data from the sender device (Manley, FIG. 3, paragraph [0022]: FIG. 3 is a flowchart representation of a secure signup process 130 for the system in FIGS. 1 and 2 as well as storage of transaction data by the system. During the process, the business logic and presentation tier of the flash sale system 102perform the processes described below. Initially, a user interface (132) for collection of user data (138), persistent payment data in a secure storage mechanism (134), and generation of a security token that associates the persistent payment information with a Secure PIN and the User's phone number (136) via a SHA-256 HASH value is presented to the user. The user data is stored encrypted in the data storage 120 of the system (140). The data gathered is secured via AES symmetric encryption protocols, utilizing a secret key. The secure PIN is utilized by the system 102 to perform a real-time unlocking of the payment data; paragraph [0021]: The rules engine 122 contains rules that govern what flash sales are provided to each user based on each user's parameters as 124 contains the functional processes that handle the information exchange between a database and a user interface, the SMS connector 126 is known in the art and interfaces between the data and protocols of the flash sale system 102 and the SMS gateway 104 and the presentation tier 128 generates and presents flash sale user interfaces to each user computing device and receives information back from each user computing device during a flash sale event; see at least paragraph [0038]); 
receive promotion parameters associated with a plurality of promotions; determine a first relevance criteria based on at least one of the discretionary data, electronic marketing data, and communications channel data (Manley, FIG. 5, paragraph [0038]: FIG. 5 illustrates a method 200 for selecting a product interest and related interests by the user of the system. In particular, when a user registers with the system, the system determines the products and services in which the user is interested. To accomplish this, the user selects his/her interests (202), such as cars, sports, etc. and then the system determines, for each selected interest, if the interest has child interests (204) and add those child interests to complete the one or more interests of the user for the deals. For example, the interests may be Electronics, Housewares, Fashion, Software and Tickets (although the system is not limited to any particular types of products/services that are represented by the interests). Examples of the child interests (for the exemplary interests above) may be: Electronics→Home Theater→Audio Equipment; Housewares→Cutlery; 
determine a second relevance criteria based on at least one of the discretionary data, electronic marketing data, and the communications channel data (Manley, paragraph [0039]: In addition to the method described above, the system also may perform a direct one-to-one match of the users chosen interests/categories and the interest/category assigned to the service/item. Alternatively, the system may use a fuzzy match to other items/services previously purchased or otherwise shown interest in, match to keyword(s)/tag(s) data assigned to the item with interest selected by the user and/or match based any of the above to associated/“friended” users' settings/preferences; see at least paragraph [0038]); 
and wherein the RTB identifier is associated a relevant promotion (Manley, paragraph [0019]: The system and method leverages an offline technology used in combination with a consumer's unique Personal Identification Number matching the consumers cellular telephone number. A matching combination of a valid customer's account, Personal Identification Number (PIN) and cellular phone number can be used to instantly receive, purchase and checkout using the platform of the system; see at least paragraph [0022] and [0038]).
The combination of Manley and Lindenberg teaches the first relevance criteria and the second relevance criteria (Manley, paragraphs [0038] and [0039]), but does not explicitly teach:
generate a first ranking of the plurality of promotions based on correlating the first relevance criteria to the promotion parameters of the plurality of promotions; 
generate a second ranking of the plurality of promotions based on correlating the second relevance criteria to the promotion parameters of the plurality of promotions; 
compare the first and second ranking of the plurality promotions to a relevance threshold; determining relevant promotions based on the first or second ranking or promotions satisfying the relevance threshold.
However, Wright teaches that it is known to include:
generate a first ranking of the plurality of promotions based on correlating the first relevance criteria to the promotion parameters of the plurality of promotions; generate a second ranking of the plurality of promotions based on correlating the second relevance criteria to the promotion parameters of the plurality of promotions (Wright, paragraph [0008]: According to another aspect, a method may include obtaining ratings associated with a first group of advertisements, where the ratings indicate a quality of the first group of advertisements. The method may further include observing multiple different user actions associated with user selection of advertisements of the first group of advertisements and deriving a statistical model using the observed user actions and the obtained ratings. The method may also include using the statistical model to estimate quality scores associated with a second group of advertisements and providing a subset of advertisements of the second group of advertisements to a user based on the estimated quality scores.; FIG. 25, paragraph [0151]: FIG. 25 illustrates an example of the ranking of multiple ads 2500-1 through 2500-N. For each ad 2500, a value 2510 for PGOOD AD*CTR*CPC may be determined. A 2510 for each ad in the set of relevant ads may be compared so that the ads may be re-ordered in a ranked order 2520. The ranked order 2520 may, for example, as shown in FIG. 25, rank the ads 2500 in ascending order, with the ad 2500-1 having the highest value 2510-1 being ranked first, and the ads 2500-2 through 2500-N having values 2510 less than value 2510-1 being ranked in descending order; see at least paragraph [0009], [0010], and [0142]); 
compare the first and second ranking of the plurality promotions to a relevance threshold; determining relevant promotions based on the first or second ranking or promotions satisfying the relevance threshold (Wright, paragraph [0149]: In yet another implementation, the ratio PGOOD AD/PBAD AD may be used as a disabling rule. For example, if PGOOD AD/PBAD AD is less than a threshold value, indicating that the probability that an ad is good is lower than the probability that the ad is bad, then the ad will be disabled and, thus, not provided to the user. FIG. 24 illustrates an example of the filtering of multiple ads 2400-1 through 2400-N. For each ad 2400, a value 2410 for PGOOD AD/PBAD AD may be determined and compared to a threshold value (T) 2420. Ads having values 2410 less than the threshold T 2420 may be disabled 2430 and ads having values 2410 greater than or equal to the threshold T 2420 may be provided 2440 (e.g., shown) to the user; paragraph [0150]: The ads determined to be relevant may be ranked based on the obtained quality parameter(s) (optional block 2130). The relevant ads may be ranked based on the one or more quality parameters obtained in block 2110 above, or based on any other type of ad quality parameter, other than, or in addition to a CTR. The relevant ads may be ranked based on a GOOD AD, determined in block 1950 above. In other implementations, the quality parameter QP may include the value PBAD AD; see at least paragraph [0156] and [0160]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention, as taught by Manley and Lindenberg , with generate a first ranking of the plurality of promotions based on correlating the first relevance criteria to the promotion parameters of the plurality of promotions; generate a second ranking of the plurality of promotions based on correlating the second relevance criteria to the promotion parameters of the plurality of promotions; compare the first and second ranking of the plurality promotions to a relevance threshold; determining relevant promotions based on the first or second ranking or promotions satisfying the relevance threshold; as taught by Wright, since such a modification would allow provide high quality advertisement or promotions (Wright, paragraph [0006]) as well as yield predictable results. 


Regarding claim 24
Claim 24 is substantially similar to claim 13 and is rejected under similar grounds.

Regarding claims 35 and 36
The combination of Manley and Lindenberg teaches the apparatus of Claim 12, wherein receiving the RTB reply message, from the sender device, comprising the promotion identifier associated with the specific promotion and the pre-selected RTB validation code associated with a particular consumer profile occurs subsequent to the selection of the RTB prompt and prior to the transmission of the purchase order message to the recipient device (Manley, [0029-0037]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684